                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA

v.                                       CRIMINAL NO. 2:18-cr-00262

EUGENE CALVIN WELLS,
MIRANDA DAWN BRANDON, and
SHERRY GRAY

                   MEMORANDUM OPINION AND ORDER

      Pending before the court is defendant Miranda Dawn

Brandon’s motion to continue the trial and all case related

actions for a period of approximately sixty (60) days.     ECF No.

26.   In support of her motion and the need for a continuance,

counsel for defendant states that additional time is necessary

to prepare for trial.   Id.   Specifically, defense counsel

requests additional time in light of counsel for Eugene Calvin

Wells filing a motion to withdraw as counsel, and also

considering the fact that counsel is involved in two separate

trials in the coming months.    Id.   The government and co-

defendant Sherry Gray do not oppose a continuance.     See id.

John Carr, new counsel for Eugene Calvin Wells, informed the

court that the defendant has no objection to the requested

continuance.

      Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant
and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.       In deciding to

grant the motion to continue, the court considered the factors

outlined in 18 U.S.C. §3161(h)(7)(B) and found that the nature

of the case makes it unreasonable to expect adequate preparation

for pretrial proceedings or for the trial itself within the time

limits established by the Speedy Trial Act.    The court further

finds that failure to grant a continuance would deny counsel the

reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.

       Accordingly, the court hereby ORDERS as follows:

I.         Trial of this action is continued until 9:30 a.m. on

           March 27, 2019, in Charleston.   Jury instructions and

           proposed voir dire are to be filed by March 20, 2019;

II.        All pretrial motions are to be filed by March 4, 2019;

III.       A pretrial motions hearing before the undersigned is

           scheduled for 10:00 a.m. on March 11, 2019, in

           Charleston;

IV.        Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

           the filing of the motion until the trial is excludable

           for purposes of the Speedy Trial Act. 1


1  The court notes that, for purposes of determining compliance
with the Speedy Trial Act, “in cases involving multiple
defendants only one speedy trial clock, beginning on the date of
the commencement of the speedy trial clock of the most recently
                                 2
     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 4th day of December, 2018.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




added defendant, need be calculated under 18 U.S.C. §
3161(h)(7).” United States v. Piteo, 726 F.2d 50, 52 (2d Cir.
1983); see also United States v. Walker, Nos. 95-5914, 96-4247,
96-4110, 1997 WL 358770, *3 (4th Cir. June 30, 1997) (quoting
Piteo).
                                  3
